EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Thomas D. Kohler on 02 September 2022. Please see the attached Interview Summary.

The application has been amended as follows:
Claim 1 has been amended to read:
1.	A portable system configured to collect a sample from exhaled breath of a subject, said system comprising:
	a sampling unit and a housing arranged to hold said sampling unit;
said housing comprises two parts, a first part comprises an inlet and a second part comprises an outlet and said first part and said second part are configured to be connected by means of a second part being slid onto the first part of the housing;
wherein said sampling unit having at least one filter membrane wherein said at least one filter membrane is adapted to collect at least one non-volatile compound from said exhaled breath from said subject;
wherein said at least one filter membrane is arranged transversely across a flow path through said housing between said inlet and said outlet [configured to force] such that the exhaled breath [flowing] flows from said inlet to said outlet [to pass] through said at least one filter membrane; and
wherein said inlet is configured for said subject to exhale into said housing to said sampling unit and said outlet is configured for said exhaled breath to exit through.

	Claim 2, line 2 has been amended to replace the phrase “housing element” with the term - - housing - -.

	Claim 8, line 1 has been amended to add the phrase - - at least one - - before the term “filter”.

	Claim 9, line 1 has been amended to add the phrase - - at least one - - before the term “filter”.

	Claim 10 has been amended to read:
	10.	The system according to claim 1, wherein said collected [particles are] at least one non-volatile compound is extractable from said at least one filter membrane to be analyzed by mass-spectroscopy.

	Claim 11, line 1 has been amended to add the phrase - - at least one - - before the term “filter”.

	Claim 14, line 2 has been amended to delete the phrase “at least one”.

	Claim 14, line 3 has been amended to delete the phrase “at least one”.

	Claim 15, line 2 has been amended to replace the phrase “are compounds” with the phrase - - is a compound - -.

	Claim 15, line 3 has been amended to replace the phrase “the lung” with the phrase - - a lung - -.

	Claim 16 has been amended to read:
	16.	The system according to claim 15, wherein [said non-volatile compound is a drug substance comprises at least one of] said at least one non-volatile compound is a compound of at least one of the following drug substances: Amphetamine, ecstasy, Cannabis, THC and cannabinoids, Opiates, heroin, morphine, 6-AM, Cocaine, Benzodiazepines, Propoxyphene, Methadone, Buprenorphine, Tramadol, LSD, Designer/Internet drugs, Kathinon, GHB, Meprobamat, Z-drugs, Tryptamines or, Anabolic steroids.

	Claim 17 has been amended to read:
	17.	A method for portably collecting a sample from exhaled breath of a subject, and for detecting the presence or determining the quantitative amount of at least one non-volatile [component] compound in said exhaled breath, said method comprising:
		collecting [said] an exhaled breath sample comprising at least one [a] non-volatile compound from said subject, using a system comprising a sampling unit and a housing arranged to hold said sampling unit, wherein said sampling unit having at least one filter membrane wherein said at least one filter membrane is adapted to collect said at least one non-volatile compound from said exhaled breath from said subject, and said housing comprises [at least one] an inlet for said subject to exhale into said housing to said sampling unit and [at least one] an outlet for said exhaled breath to exit through;
		wherein said housing comprises a first part including said inlet and a second part including said outlet and said first part and said second part are configured to be assembled into said housing by means of said second part being slid onto the first part of the housing after said at least one filter membrane has been arranged transversely across a flow path through said housing between said inlet and said outlet, said [configured to force] exhaled breath flowing from said inlet to said outlet [to pass] through said at least one filter membrane; and
		analyzing said collected sample using mass-spectroscopy or Surface Enhanced Raman Spectroscopy.


The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a portable system configured to collect a sample from exhaled breath of a subject, the device comprising a housing having two parts, a first part and a second part configured to be connected by means of the second part being slid onto the first part, wherein at least one filter membrane of the device is configured to collect at least one non-volatile compound from said exhaled breath from said subject, in combination with the other claimed elements. None of the prior art teaches or suggests, either alone or in combination, a method for portably collecting a sample from exhaled breath of a subject, wherein the method comprises using a system comprising a housing having a first part and a second part configured to be connected by means of the second part being slid onto the first part, wherein the method further comprises collecting at least one non-volatile compound from the exhaled breath of the subject using at least one filter membrane of the system, in combination with the other claimed steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791